Citation Nr: 0213229	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  96-28 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of 
fractured left ribs.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for porphyria cutanea 
tarda (PCT).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1995 and May 1998 rating 
decisions from the Nashville, Tennessee RO, which denied 
applications to reopen claims of service connection for 
residuals of fractured left ribs and PCT, respectively.  This 
case was previously before the Board in May 2001, when it was 
remanded for additional development.

Given the decision below that grants the application to 
reopen the veteran's claim of service connection for 
fractured left ribs, the Board is undertaking additional 
development on the underlying issue of service connection for 
residuals of fractured left ribs.  This is done pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving notice and reviewing the veteran's response to 
the notice, the Board will prepare a separate decision 
addressing the issue of service connection for residuals of 
fractured left ribs.  


FINDINGS OF FACT

1.  By rating action in May 1980, the RO denied a claim of 
entitlement to service connection for residuals of fractured 
left ribs.  The veteran was notified of this denial by letter 
in June 1980, but he did not perfect an appeal therefrom.

2.  Additional evidence received since the May 1980 RO denial 
is more than merely cumulative and is so significant that it 
must be considered in order to decide the merits of the 
veteran's claim of service connection for residuals of 
fractured left ribs.

3.  By rating action of September 1997, the RO denied a claim 
of entitlement to service connection for PCT.  The veteran 
was notified of this denial by letter that same month, but he 
did not perfect an appeal therefrom.

4.  The additional evidence associated with the claims file 
subsequent to the September 1997 RO decision is merely 
cumulative and redundant of evidence previously of record, 
and is not so significant that it must be considered in order 
to decide the merits of the claim of service connection for 
PCT.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for residuals 
of fractured left ribs has been submitted.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2001).

2.  No new and material evidence has been submitted to reopen 
a claim of service connection for PCT.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By rating action in May 1980, the RO denied the veteran's 
claim of entitlement to service connection for residuals of 
fractured left ribs.  The veteran was notified of this 
decision in June 1980, and filed a notice of disagreement in 
December 1980.  A statement of the case was issued in January 
1981, but the veteran did not file a substantive appeal.  See 
38 C.F.R. § 20.200 (2001).   By rating action in September 
1997, the RO denied the veteran's claim of entitlement to 
service connection for PCT.  The veteran was informed of the 
denial in September 1997, and did not initiate an appeal.  
Consequently, the May 1980 and the September 1997 decisions 
are final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2001).

As the May 1980 and the September 1997 RO rating decisions 
are deemed to be final, see 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.302, 20.1103, the veteran's claims may now be 
reopened only if new and material evidence has been submitted 
since the last final disallowance.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (a) (2001); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance for each 
claim because it determines the Board's jurisdiction to reach 
the underlying claim and to adjudicate each claim de novo.  
See Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996).  Once the Board finds that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in this regard 
is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)) (new and material evidence is defined 
differently for claims filed on or after August 29, 2001).  
As the veteran's claims were filed prior to August 2001, his 
claims will be adjudicated accordingly. 

Residuals of Left Rib Fractures

As indicated above, the veteran's original claim of 
entitlement to service connection for residuals of left rib 
fractures was denied in May 1980 as the Winston-Salem, North 
Carolina RO determined that the evidence of record did not 
show that the veteran currently had cracked ribs that were 
related to service.  In the January 1981 statement of the 
case, the RO indicated that the veteran's chest injury in 
service did not result in any fractured ribs nor any 
permanent residuals.  The RO noted that the veteran's injury 
in service was considered to be acute and transient.  

The Board has reviewed the evidence associated with the 
claims folder since the May 1980 RO denial, and finds that 
new and material evidence has been received to reopen the 
previously denied claim of service connection for residuals 
of fractured left ribs.

The evidence available at the time of the May 1980 RO denial 
included the veteran's service medical records.  A treatment 
note dated in August 1970 revealed that the veteran claimed 
that he was struck in the left chest by the butt of his 
rifle.  The veteran claimed that he was told by the medic 
that his ribs were cracked.  The veteran indicated that he 
had had his rib cage taped, but still had some pain in his 
left chest.  The examiner noted that the veteran still had 
some atrophy of the left muscles, which was probably due to 
splinting.  In September 1970, the veteran reported 
tenderness over the left lower anterior ribs.  Radiographic 
reports revealed no abnormalities of the ribs.  At a December 
1970 examination, it was noted that the veteran had injured 
his left rib cage early in 1970 with several fractures due to 
a combat injury.  The examiner noted that, consequently, the 
veteran had slightly depressed lower left ribs which did not 
constrict breathing and were not painful.  The veteran's 
condition was not considered disabling.   

Post-service medical records included a May 1980 VA 
examination, which revealed that the veteran's left ribs had 
normal contours, no redness, no swelling, no fever, and no 
tenderness.  The chest had good expansion.  The veteran was 
diagnosed with fractured left ribs by history.  

The evidence obtained in connection with the veteran's 
current attempt to reopen includes, of particular interest, a 
July 1995 VA treatment record that indicates that the veteran 
was diagnosed with costochondritis.  In addition, a September 
1995 VA treatment record shows that the veteran was diagnosed 
with a status-post rib injury from the war, which indicates 
that he indeed has some sort of current disability due to in-
service injury.  

The Board finds that these VA treatment records constitute 
evidence that is new and material as defined by 38 C.F.R. 
§ 3.156(a) in that they suggest that the veteran has a 
currently diagnosed rib disability that may be related to 
service.  Thus, the VA treatment records tend to support the 
veteran's claim in a manner different from the evidence 
previously of record, particularly with respect to the 
question of whether the veteran has a current left rib 
disability.  Consequently, it must be said that the evidence 
bears directly and substantially upon the issue at hand, is 
neither duplicative nor cumulative, and is so significant 
that it must be considered in order to decide fairly the 
merits of the underlying claim.  38 C.F.R. § 3.156(a).  In 
other words, the evidence now tends to provide probative 
information beyond what was known previously.  Accordingly, 
the Board concludes that the veteran has submitted new and 
material evidence under 38 C.F.R. § 3.156(a).  To this 
extent, the appeal of this issue is allowed.  

The Board notes that the reopening of a veteran's claim 
typically would raise a due process issue which was addressed 
by the Court in Bernard v. Brown, 4 Vet. App. 384 (1993).  
Pursuant to Bernard, the Board must consider whether 
addressing a veteran's claim on a de novo basis would cause 
prejudice to the veteran.  As the underlying claim of service 
connection for residuals of a left rib injury, however, must 
be further developed in fulfillment of the duty to assist, 
the veteran will have an additional opportunity to present 
evidence and argument in support of his underlying service 
connection claim.  

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), was enacted 
during the pendency of the veteran's appeal.  The Act imposed 
certain notification requirements and clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  The Act also eliminated the previous requirement 
that a claim be well grounded before VA's duty to assist 
arose.  In this regard, it should be pointed out that the 
question of whether new and material evidence has been 
presented is a jurisdictional question for the Board.  See 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Even the Veterans Claims Assistance 
Act of 2000 recognizes this.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).  

Consequently, as the Board has determined that new and 
material evidence has been submitted relative to the service 
connection claim for residuals of a left rib injury, further 
action under the Veterans Claims Assistance Act of 2000 (as 
discussed above) will be accomplished as part of the 
development of this claim on a de novo basis. 

PCT

As indicated above, the veteran's original claim of 
entitlement to service connection for PCT was denied in 
September 1997.  The Board has reviewed the evidence 
associated with the claims folder since the September 1997 RO 
denial, and finds that new and material evidence has not been 
received to reopen the previously denied claim.

The evidence available at the time of the September 1997 RO 
denial included the veteran's service medical records which 
did not indicate any complaints, treatment, or diagnoses of a 
skin condition.  Also of record was a May 1980 VA examination 
which indicated that the veteran's skin was normal.  VA 
treatment records dated from 1995 to 1997 indicate that the 
veteran gave a history of exposure to Agent Orange while in 
service, and was diagnosed with various skin disorders, 
including a porphyria rash, probable hereditary porphyria, 
and skin lesions.  The veteran was afforded a VA examination 
in July 1997.  The examiner opined that it was likely that 
the veteran did have a form of acute intermittent porphyria.  
The examiner also noted that PCT was related to exposure to 
Agent Orange.  The examiner further opined that this entity, 
even in its variant form, was exacerbated by his exposure to 
Agent Orange during his tour of duty in Vietnam.  The 
examiner also indicated that it may well have also been that 
since the veteran had no prior diagnoses of an anxiety 
disorder or other psychiatric illness, and because there was 
no psychiatric illness within his family, that this may also 
be one of the clinical manifestations of this disorder.  The 
RO conceded herbicide exposure in its September 1997 rating 
decision.  

Evidence associated with the veteran's current claim to 
reopen includes VA treatment records dated from 1997 to 1999 
that indicate that the veteran gave a history of Agent Orange 
exposure.  The veteran was diagnosed during this time with 
porphyria, verigate porphyria, and skin lesions.  The veteran 
testified at a February 2001 hearing that his current 
porphyria was caused by his exposure to Agent Orange while in 
Vietnam.  Received at the February 2001 hearing was a 
February 1995 statement from the Chief of Medical 
Administration from the Mountain Home, Tennessee VA Medical 
Center.  The statement indicates that an examination and 
laboratory tests indicate that the veteran had no detectable 
medical problems related to his exposure to Agent Orange 
while in service.  

The Board finds that the additional evidence is not new 
because it is cumulative of previously considered evidence.  
See 38 C.F.R. § 3.156.  That is, while some of the additional 
evidence was not previously on file, it merely confirms what 
was already known-that the veteran is currently diagnosed 
with a skin disorder that he relates to his exposure to Agent 
Orange while in service.  The evidence submitted after the 
September 1997 final denial includes no evidence that 
specifically links the veteran's skin disability to his 
period of service.  In fact, the only nexus opinion submitted 
after the September 1997 final denial is the February 1995 
statement from the VA Medical Center that indicates that the 
veteran had no detectable medical problems related to his 
exposure to Agent Orange while in service. Additionally, 
there has been no medical evidence received showing that he 
has a diagnosed disability that may be presumed to have been 
incurred in or aggravated during service.  38 C.F.R. 
§§ 3.307, 3.309 (2001). 

Other than the veteran's own contentions, there is no new 
medical evidence to support his claim that PCT is related to 
service. As the veteran is a lay person, without any apparent 
medical expertise and/or training, he is not competent to 
provide medical diagnoses, or opinions on matters of medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As such, his statements are insufficient to 
establish that any current skin condition was incurred in or 
aggravated during active service, or is otherwise related to 
service.  Thus, his statements are insufficient to reopen the 
his claim for service connection. 

Accordingly, the Board concludes that the evidence submitted 
subsequent to the September 1997 RO decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a).  Given 
the absence of evidence to support his claim, the newly 
received evidence is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 U.S.C.A. § 5108.  Thus, the 
veteran's claim of entitlement to service connection for PCT 
is not reopened.  

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), which, as stated above, became 
effective during the pendency of this appeal.  The Board has 
also considered the final regulations that VA issued to 
implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
As mentioned above, the question of whether new and material 
evidence has been presented is a jurisdictional question for 
the Board that even the Veterans Claims Assistance Act of 
2000 recognizes.  See Barnett, supra; Butler, supra; 
38 U.S.C.A. § 5103A(f) (West Supp. 2002).  A discussion of 
the pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified at 38 C.F.R. § 3.159(b)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 
Fed. Reg. 45,630, details the procedures by which VA will 
carry out its duty to provide notice.  

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the veteran 
of the bases on which the RO decided the claim and of the 
elements necessary to be granted the benefits sought.  The RO 
informed the veteran in May 1998 of the basis for its denial.  
The statement of the case issued in May 1999 and the August 
2002 supplement statement of the case informed the veteran of 
the evidence needed to substantiate his claim.  The veteran 
was specifically notified in the May 2001 remand that he 
needed to submit evidence such as a statement by a physician 
showing a medical nexus between his PCT and any in-service 
event.  Additionally, the RO notified the veteran in July 
2001 of the development of his claim, the type of evidence 
needed to prove his claim, and of which evidence, if any, 
would be obtained by the veteran, and which evidence, if any, 
would be retrieved by VA.  38 U.S.C.A. § 5103(a) (West Supp. 
2002).  The RO asked him to specify where he had received 
treatment and solicited releases to obtain his medical 
records.  He was also provided with a recitation of the 
pertinent statutes and regulations, and discussion of the 
application of each to the evidence in the May 1998 rating 
decision, the May 1999 statement of the case, and the August 
2002 supplemental statement of the case.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

As for the duty-to-assist obligations, the Board reiterates 
that the veteran's claim has not be reopened.  Consequently, 
the Board does not have jurisdiction to act further.  See 
Barnett, supra; Butler, supra; 38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).


ORDER

The claim of entitlement to service connection for residuals 
of fractured left ribs is reopened; to this extent, the 
appeal is granted.

The application to reopen a claim of service connection for 
PCT is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

